DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with BARBARA MCCOY (Reg. No. 46077) on August 04, 2021.

The application has been amended as follows:
LISTING OF CLAIMS:
1.	(Currently amended) A method of scheduling resources, comprising: 
passing authentication, by a first user, on a data plane;
creating, by a first service board having its slot Identity (ID) on a distributed access gateway device, a first software user entry corresponding to [[a]] the first user on [[a]] the data plane after the first user passes the authentication; [[,]] 
determining, by the first service board, that there is [[an]] no idle hardware resource on the first service board;

sending, by the first service board, the first software user entry to the second service board according to the slot ID of the second service board on the data plane such that the second service board creates a first hardware user entry corresponding to the first user on a data plane of the second service board and a new software user entry which records the slot Identity (ID) of the first service board and corresponds to the first user on a data plane of the second service board;
receiving, by the first service board, a software user entry corresponding to a second user from a third service board on the data plane; 
creating, by the first service board, a second software user entry and a second hardware user entry corresponding to the second user according to the received software user entry; 
recording, by the first service board, a slot ID of the third service board in the second software user entry;
creating, by the first service board, a first route entry comprising a host IP address of the second user on the data plane after creating the second software user entry and the second hardware user entry, wherein a destination device ID in the first route entry is an ID of the resource group, and a destination port ID in the first route entry is the slot ID of the first service board; and
synchronizing, by the first service board, the first route entry to another service board in the resource group on the data plane.

2.	(Original) The method according to claim 1, further comprising: 
recording, by the first service board, the slot ID of the second service board in the first software user entry on the data plane of the first service board when determining that the second service board successfully creates the first hardware user entry corresponding to the first user; and
receiving, by the first service board, a data packet from a user host on the data plane, and forwarding, by the first service board, the data packet to the second service board according to the slot ID of the second service board recorded in the first software user entry on the data plane when the received data packet is matched with the first software user entry. 

3.	(Canceled) 

4.	(Canceled)

5.	(Currently amended) The method according to claim [[4]] 1, further comprising:
receiving and storing, by the first service board, a second route entry synchronized from a fourth service board on the data plane. 

1, wherein the first software user entry further records an ID of a port connected with a host of the first user on the first service board; 
the method further comprising:
receiving, by the first service board, a second route entry synchronized from a fourth service board on the data plane; 
searching for, by the first service board, a software user entry corresponding to an IP address comprised in the second route entry on the data plane;
storing, by the first service board, the second route entry on the data plane when no software user entry corresponding to the IP address is searched out;
storing, by the first service board, the second route entry on the data plane; [[,]] 
modifying, by the first service board, a destination device ID to the slot ID of the first service board in the second route entry; [[,]] and 
modifying, by the first service board, a destination port ID to an ID of the port connected with the host of the first user on the first service board in the second route entry when the first software user entry is searched out, wherein the ID of the port connected with the host of the first user on the first service board is recorded in the first software user entry corresponding to the IP address.

7.	(Currently amended) The method according to claim 5, further comprising:
receiving, by the first service board, a data packet to be sent to a user host on the data plane; [[,]] 

searching for, by the first service board, a software user entry and a hardware user entry corresponding to the destination IP address of the data packet on the data plane;
when neither software user entry nor hardware user entry corresponding to the destination IP address is searched out, forwarding, by the first service board, the data packet to a service board corresponding to a slot according to the slot ID as the destination port ID in the third route entry on the data plane;
when the second software user entry and the second hardware user entry are searched out, performing, by the first service board, processing based on the second hardware user entry on the data plane, forwarding, by the first service board, the data packet to the third service board based on a slot ID of the third service board recorded in the second software user entry; and
when the first software user entry is searched out and no hardware user entry is searched out, forwarding, by the first service board, the data packet to a host of the first user according to an ID of the port connected with the host of the first user on the first service board on the data plane, wherein the ID of the port is recorded in the first software user entry.

8.	(Currently amended) A distributed access gateway device, comprising: 
a plurality of service boards, wherein 

a processor, and
a non-transitory machine-readable storage medium storing machine executable instructions which are executable by the processor to:
pass authentication, by a first user, on a data plane;
create a first software user entry corresponding to [[a]] the first user on [[a]] the data plane after the first user passes the authentication; [[,]] 
determine that there is [[an]] no idle hardware resource on the first service board having its slot Identity (ID) on the distributed access gateway device;
obtain a slot Identity (ID) of a second service board comprising an idle hardware resource on the data plane when determining that there is no idle hardware resource on the first service board, wherein the second service board is selected from a resource group, and the resource group comprises a plurality of service boards on the distributed access gateway device; [[and]]
send the first software user entry to the second service board according to the slot ID of the second service board on the data plane such that the second service board creates a first hardware user entry corresponding to the first user on a data plane of the second service board and a new software user entry which records the slot Identity (ID) of the first service board and corresponds to the first user on a data plane of the second service board;
receive a software user entry corresponding to a second user from a third service board on the data plane; 
create a second software user entry and a second hardware user entry corresponding to the second user according to the received software user entry; 
record a slot ID of the third service board in the second software user entry;
create a first route entry comprising a host IP address of the second user on the data plane after creating the second software user entry and the second hardware user entry, wherein a destination device ID in the first route entry is an ID of the resource group, and a destination port ID in the first route entry is the slot ID of the first service board; and
synchronize the first route entry to another service board in the resource group on the data plane.

9.	(Currently amended) The distributed access gateway device according to claim 8, wherein the processor is caused by the machine-executable instructions further to:
record the slot ID of the second service board in the first software user entry on the data plane of the first service board when determining that the second service board successfully creates the first hardware user entry corresponding to the first user; and
receive a data packet from a user host on the data plane, and forward the data packet to the second service board according to the slot ID of the second service board recorded in the first software user entry on the data plane when the received data packet is matched with the first software user entry. 



11.	(Canceled)

12.	(Currently amended) The distributed access gateway device according to claim [[11]] 8, wherein the processor is caused by the machine-executable instructions further to:
receive and store a second route entry synchronized from a fourth service board on the data plane. 

13.	(Currently amended) The distributed access gateway device according to claim [[11]] 8, wherein the first software user entry further records an ID of a port connected with a host of the first user on the first service board, 
the processor is caused by the machine-executable instructions further to: [[;]]
receive a second route entry synchronized from a fourth service board on the data plane;
search for a software user entry corresponding to an IP address comprised in the second route entry on the data plane;
store the second route entry on the data plane when no software user entry corresponding to the IP address is searched out;
store the second route entry on the data plane; [[,]] 
modify a destination device ID to the slot ID of the first service board in the second route entry; [[,]] and 


14.	(Currently amended) The distributed access gateway device according to claim 12, wherein the processor is caused by the machine-executable instructions further to:
receive a data packet to be sent to a user host on the data plane; [[,]] 
search for a third route entry corresponding to a destination IP address of the received data packet, wherein a destination device ID in the third route entry is the ID of the resource group, and a destination port ID in the third route entry is a slot ID;
search for a software user entry and a hardware user entry corresponding to the destination IP address of the data packet on the data plane;
when neither software user entry nor hardware user entry corresponding to the destination IP address is searched out, forward the data packet to a service board corresponding to a slot according to the slot ID as the destination port ID in the third route entry on the data plane;
when the second software user entry and the second hardware user entry are searched out, perform processing based on the second hardware user entry on the data plane, forward the data packet to the third service board based on a slot ID of the third service board recorded in the second software user entry; and


15.	(Currently amended) A non-transitory machine-readable storage medium storing machine executable instructions which are invoked and executed by a processor of a network device to:
pass authentication, by a first user, on a data plane;
create a first software user entry corresponding to [[a]] the first user on [[a]] the data plane after the first user passes the authentication; [[,]] 
determine that there is [[an]] no idle hardware resource on the first service board having its slot Identity (ID) on a distributed access gateway device;
obtain a slot Identity (ID) of a second service board comprising an idle hardware resource on the data plane when determining that there is no idle hardware resource on the first service board, wherein the second service board is selected from a resource group, and the resource group comprises a plurality of service boards on the distributed access gateway device; [[and]]
send the first software user entry to the second service board according to the slot ID of the second service board on the data plane such that the second service board creates a first hardware user entry corresponding to the first user on a data plane of the second service board and a new software user entry which records the slot Identity (ID) of the first service and corresponds to the first user on a data plane of the second service ;
receive a software user entry corresponding to a second user from a third service board on the data plane;
create a second software user entry and a second hardware user entry corresponding to the second user according to the received software user entry;
record a slot ID of the third service board in the second software user entry;
create a first route entry comprising a host IP address of the second user on the data plane after creating the second software user entry and the second hardware user entry, wherein a destination device ID in the first route entry is an ID of the resource group, and a destination port ID in the first route entry is the slot ID of the first service board; and
synchronize the first route entry to another service board in the resource group on the data plane.


Allowable Subject Matter
Claims 1-2, 5-9, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15, among other things, teach a method of scheduling resources, comprising: passing authentication, by a first user, on a data plane; creating, by a first service board having its slot Identity (ID) on a distributed access gateway device, a first software user entry corresponding to the first user on the data plane after the first user passes the authentication; determining, by the first service board, that there is no idle hardware resource on the first service board; obtaining, by the first service board, a slot Identity (ID) of a second service board comprising an idle hardware resource on the data plane when determining that there is no idle hardware resource on the first service board, wherein the second service board is selected from a resource group, and the resource group comprises a plurality of service boards on the distributed access gateway device; sending, by the first service board, the first software user entry to the second service board according to the slot ID of the second service board on the data plane such that the second service board creates a first hardware user entry corresponding to the first user on a data plane of the second service board and a new software user entry which records the slot Identity (ID) of the first service board and corresponds to the first user on a data plane of the second service board; receiving, by the first service board, a software user entry corresponding to a second user from a third service board on the data plane; creating, by the first service board, a second software user entry and a second hardware user entry corresponding to the second user according to the received software user entry; recording, by the first service board, a slot ID of the third service board in the second software user entry; creating, by the first service board, a first route entry comprising a host IP address of the second user on the data plane after creating the second software user entry and the second hardware user entry, wherein a destination device ID in the first route entry is an ID of the resource group, and a destination port ID in the first route entry is the slot ID of the first service board; and synchronizing, by the first service board, the first route entry to another service board in the resource group on the data plane. All of the steps recited in each of the claims are required to be executed and all of the limitations in each of the claims are given patentable weight. The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, the recited limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449